Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Shudy on 8/26/2022.

The application has been amended as follows: 

1. (Currently Amended) A controller for managing communication of a burner system, the controller comprising: 
a communication module configured to manage an exchange of messages between devices of a burner system; and 
a processing module configured to: 
compose the messages that are exchanged between the devices of the burner system, the messages include aperiodic messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device of the burner system and the processing module is configured to lock-out at least one device of the burner system in response to a parameter of an aperiodic message being out of range; 
identify issues regarding the messages exchanged between the devices of the burner system; 
determine that a set of devices of the burner system may not be operating properly based on the identified issues regarding the messages; 
lock-out at least one device of the burner system in response to determining that the set of devices of the burner system may not be operating properly; 
wherein a timing module has a set of timing requirements and is configured to lock-out at least one device of the burner system in response to violation of one or more timing requirements from the set of timing requirements; 
wherein the messages comprise periodic request messages including a first request message and a second request message, the second message being received subsequent to the first message; 
wherein the timing module is configured to lock out at least one device of the burner system when a first timing requirement of the one or more timing requirements is violated, the first timing requirement requires that a predetermined number of the periodic request messages received during a predetermined amount of time is below a threshold; and 
wherein the timing module is configured to lock out at least one device of the burner system when a second timing requirement of the one or more timing requirements is violated, the second timing requirement requires that the first periodic request message is received within a first fixed interval time and wherein the second periodic request message is received within a second fixed interval of time, wherein the second fixed interval is longer than the first fixed interval.



2. (Canceled).

3. (Canceled).

4. (Previously Presented) The controller of claim 1, wherein the set of timing requirements includes a timing requirement that the periodic request messages must be received within a predetermined amount of time.

5. (Previously Presented) The controller of claim 1, wherein the set of timing requirements includes a timing requirement that response messages to the periodic request messages must be received within a predetermined amount of time.

6. (Original) The controller of claim 1, wherein the processing module determines that the set of devices of the burner system may not be operating properly when the processing module identifies that a message is an exception message.

7. (Original) The controller of claim 1, wherein the processing module determines that the set of devices of the burner system may not be operating properly when the processing module identifies a parameter in a message is outside a predetermined range.

8. (Original) The controller of claim 1, wherein the processing module determines that the set of devices of the burner system may not be operating properly when the processing module identifies a communication transaction identification is incorrect.

9. (Original) The controller of claim 1, wherein the messages comprise an address of a device, function code, communication transaction identification, control bits, and an error check.

10. (Original) The controller of claim 1, wherein the devices of the burner systems comprise a valve and a burner control unit.

11. (Currently Amended) A burner management system (BMS), comprising: 
a device; 
a burner control unit operatively coupled to the device and configured to communicate with the device; and 
a controller operatively coupled to the device and the burner control unit and configured to: 
manage an exchange of messages between the device and the burner control unit, the messages include aperiodic messages and periodic request messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device; 
identify issues regarding the messages based on the management of the exchange of messages; 
determine that at least one of the device and the burner control unit may not be operating properly based on the identified issues regarding the messages; and 
lock-out at least one of the device and the burner control unit in response to determining that the at least one of the device and the burner control unit may not be operating properly; and 
wherein the controller includes a set of timing requirements and the controller is further configured to lock-out at least one of the device and the burner control unit when the periodic request messages from the managed messages violates a first timing requirement from the set of timing requirements, the first timing requirement requires a number of the periodic request messages received during a predetermined amount of time to be below a threshold.

12. (Canceled).

13. (Canceled).

14. (Canceled).

15. (Previously Presented) The system of claim 11, wherein the at least one timing requirement includes a requirement that the periodic request messages must be received within a predetermined amount of time.

16. (Previously Presented) The system of claim 11, wherein the set of timing requirements includes a timing requirement that response messages to the periodic request messages must be received within a predetermined amount of time.

17. (Original) The system of claim 11, wherein the controller determines that the at least one of the device and the burner control unit may not be operating properly when the controller identifies that a message is an exception message.

18. (Original) The system of claim 11, wherein the controller determines that the at least one of the device and the burner control unit may not be operating properly when the controller identifies a parameter in a message is outside a predetermined range.

19. (Original) The system of claim 11, wherein the controller determines that the at least one of the device and the burner control unit may not be operating properly when the controller identifies a communication transaction identification is incorrect.

20. (Previously Presented) A method of providing a safety control over a burner system using a controller, the method comprising: 
managing an exchange of messages between a device of a burner system and a burner control unit of the burner system, the messages include aperiodic and periodic request messages, wherein the aperiodic messages are based on parameters of a specific event, or a change in setting requiring a modification to the behavior of the device of the burner system and wherein the periodic request messages including a first periodic request message and a second periodic request message, the second periodic request message being received subsequent to the first periodic request message; 
identifying issues regarding the messages based on a management of the exchange of messages; 
determining that at least one of the device and the burner control unit may not be operating properly based on the identified issues regarding the messages; and 
locking-out at least one of the device or the burner control unit in response to determining that the at least one of the device and the burner control unit may not be operating properly; and 
wherein the locking-out at least one of the device or the burner control unit includes locking out the at least one of the device or the burner control unit in response to determining one or both of the first periodic request message was not received within a first fixed interval time and the second periodic request message was not received within a second fixed interval of time, wherein the second fixed interval is longer than the first fixed interval.

21. (Previously Presented) The method of claim 20, wherein the burner control unit is locked out in response to determining one or both of the first periodic request message was not received within the first fixed interval time and the second periodic request message was not received within the second fixed interval of time.

22. (Previously Presented) The system of claim 11, wherein the burner control unit is locked out when the periodic request messages from the managed messages violates the timing requirement that a number of the periodic request messages received during a predetermined amount of time to be below the threshold.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a controller for managing communication of a burner system, a burner management system, or a method of providing a safety control over a burner system with all of the limitations of independent claims 1, 11, and 20, particularly the limitations directed to the criteria for lock-out as set forth in the claims. Therefore, these limitations, when combined with every other limitation of the claims, distinguish the claims from the prior art. Claims 4-10, 15-19, 21, and 22 are allowable at least because they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799